Eothrock, J.
1. DIVORCE : íiHerestaói party. It will be observed that the record does not disclose that there are any children the issue of the marriao-e of plaintiff and defendant; and it does not ° 1 ’ aPPear that there are any property rights involved jn ^g controversy. The parties have been doubly divorced. The defendant, after having had notice of the decree at the suit of the plaintiff' for nearly a year, and after the plaintiff had remarried, and after he has himself procured a decree of divorce from the plaintiff, seeks to set aside and annul the decree procured by plaintiff because of fraud in imposing upon the jurisdiction of the court, and because the grounds upon which the decree was obtained were false. We think he is not in a position tq attack the decree. lie has no interest in the subject matter of the litigation. After he procured his decree of divorce in New York he had no further claims upon the plaintiff. It is said that the decree should be set aside to enable him to vindicate his character against the aspersion of having been guilty of conduct entitling his wife to a divorce.
We do not think this is of sufficient consequence to justify *156the interference, of the courts, especially, in view of the fact that defendant had knowledge of the decree for nearly a year, and took no steps to vindicate his character until after the plaintiff’s marriage.
There is some question in our minds whether the third division of the answer should be considered as a separate defense, and if standing alone and without the denials of fraud contained in the previous paragraphs, it is questionable whether the mere delay after the notice of the decree would preclude the defendant from asserting his right to have the decree vacated upon proof of the allegations of his petition. We think, however, that both these divisions or paragraphs should be considered together and in connection with the general denials, and not in the nature of confessions and avoidance, but merely as additional reasons why the decree should not be disturbed. The last paragraph we consider of controlling importance, and, as we have said, we think the defendant, having no further interest in the subject matter, and no claim upon the plaintiff, must be precluded from reopening the litigation.
Affirmed.